Title: 1780 January 1st Saturday.
From: Adams, John Quincy
To: 


       This morning Mr. Thaxter wak’d me up by sounding in my ears, I wish you a happy new year and about half an hour before sun rise we sot out from Sebrero which was the place where we lodg’d last night and went 5 leagues before dinner. We stopt at a little cottage where we dined. After dinner we went two leagues and at about 5 o clock we arrived at a city call’d Ville Franc Villafranca del Bierzo where we lodg’d to night. As we were coming along we saw on the Top of a high hill an ancient castle of the moors and right over against us there is a castle of one of the Lords built before the use of musquets were known. There is a convent of men which is of the Franciscan order and a parish church. We have come 7 leagues to day. We expect to arrive at Astorga Monday night. There we shall determine whether to go directly to Bayonne, by the way of Madrid, or by the way of Bilboa Bilbao as the routs change there.
      